Case: 18-11480    Date Filed: 10/11/2018   Page: 1 of 2


                                                            [DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT
                         ________________________

                           Nos. 18-11480; 18-11482
                           Non-Argument Calendar
                         ________________________

                   D.C. Docket Nos. 1:01-cr-00494-FAM-1,
                           1:01-cr-00730-FAM-1

UNITED STATES OF AMERICA,

                                                                 Plaintiff-Appellee,

                                     versus

ROBERT BEAUCHAMP,

                                                            Defendant-Appellant.
                         ________________________

                 Appeals from the United States District Court
                     for the Southern District of Florida
                        ________________________

                              (October 11, 2018)

Before WILLIAM PRYOR, JILL PRYOR and ANDERSON, Circuit Judges.

PER CURIAM:

      The Government’s motion to dismiss these appeals pursuant to the appeal

waivers in Appellant’s plea agreements is GRANTED. See United States v.
                 Case: 18-11480     Date Filed: 10/11/2018    Page: 2 of 2


Bushert, 997 F.2d 1343, 1350-51 (11th Cir. 1993) (sentence appeal waiver will be

enforced if it was made knowingly and voluntarily); United States v. Bascomb, 451
F.3d 1292, 1297 (11th Cir. 2006) (appeal waiver “cannot be vitiated or altered by

comments the court makes during sentencing”); United States v. Grinard-Henry,

399 F.3d 1294, 1296 (11th Cir. 2005) (waiver of the right to appeal includes

waiver of the right to appeal difficult or debatable legal issues or even blatant

error).1




       1
           The government’s motion to stay briefing is DENIED AS MOOT.
                                                 2